Citation Nr: 9929097	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-44 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic 
nasopharyngitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from October 1940 to June 
1945.  

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (RO).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for chronic nasopharyngitis to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's chronic nasopharyngitis is manifested by 
congested turbinates with watery discharge.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation 
greater than 10 percent for chronic nasopharyngitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6512 
(effective prior to and after October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected chronic 
nasopharyngitis disables him to such an extent that a higher 
rating is warranted.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In an increased rating issue, 
the most probative evidence of the degree of current 
disability is that which has been generated in proximity to 
the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994), which distinguished old evidence from recent 
evidence.  It did not stand for the proposition that it was 
only the last evidence of record.  

In December 1964, the RO granted service connection for 
nasopharyngitis and assigned a noncompensable evaluation.  
The Board increased the evaluation to 10 percent in March 
1990.  In October 1994 the veteran claimed increased 
evaluation.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The rating criteria changed during 
the pendency of the appeal.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, the implementation of the new 
regulations may be no earlier that the effective date of the 
new regulations.

Nasopharyngitis is not contained in the rating schedule.  
Therefore, the RO used diagnostic code 6599.  See 38 C.F.R. 
§ 4.20.  In 1980 hyphenated code 6512 was added.  Later, the 
RO change the hyphenated code to 6516.  

In the schedule of ratings for the respiratory system 
effective in 1994, when the veteran made his increased rating 
claim, Diagnostic Codes 6510 through 6514 for sinusitis all 
applied the same schedular criteria.  Postoperative, 
sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations required a 50 percent 
rating.  Severe sinusitis, with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warranted a 30 
percent rating.  Moderate sinusitis, with discharge or 
crusting or scabbing, infrequent headaches authorized a 10 
percent rating.  X-ray manifestations only, with mild or 
occasional symptoms required a noncompensable rating.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (1994).  

In the current schedule of ratings for the respiratory system 
Diagnostic Codes 6510 through 6514 for sinusitis all applied 
the same schedular criteria.  Following radical surgery with 
chronic osteomyelitis; or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge of crusting after repeated 
surgeries required a 50 percent rating.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting warranted a 30 percent rating.  One or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting authorized a 10 percent rating.  
Sinusitis detected by X-ray only required a noncompensable 
rating.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (1998).  

Chronic laryngitis was rated under diagnostic code 6516.  
Severe laryngitis with marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness warranted a 30 percent rating.  Moderate 
laryngitis with catarrhal inflammation of cords or mucous 
membrane, and moderate hoarseness authorized a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1994).  

Chronic laryngitis: Hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy warranted a 30 percent rating.  Hoarseness, 
with inflammation of cords of mucous membrane warranted a 10 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(1998).  

I. Background

Progress notes showed that the veteran was seen for nasal 
congestion and a headache in February 1993.  In March 1993 
the veteran complained of chest wheezing and burning.  The 
diagnostic impression was allergic nasopharyngitis.  The 
veteran complained of upper respiratory congestion in 
November 1993.  The veteran's upper airway was negative.  The 
impression was allergic rhinitis.  

A private X-ray consultation report, dated October 1994, 
showed clouding of the frontal cells and mucosal thickening 
in the left maxillary antrum (best seen with high intensity 
lamp since films were somewhat over exposed).  Other sinuses 
were clear.  The visualized osseous structures were not 
remarkable except for prominent right nasal turbinates and 
slight left sided deviation of the septum.  The impression 
was frontal and left maxillary sinusitis.  

Progress notes showed that between March 1995 and August 1995 
the veteran was seen for esophagitis and sinusitis.  He was 
seen in March 1996 for chronic sinusitis.  

At the March 1997 VA examination the veteran complained of 
headaches, loss of smell, nasal stuffiness and nasal 
discharge.  Physical examination revealed that the veteran's 
turbinates were congested with watery discharge, a deviated 
nasal septum to the left, which caused nasal obstruction, was 
noted.  His nose was slightly lining to the left.  Nasal 
vestibule was symmetrical.  The floor of the nose, the 
inferior meatus, the middle meatii and sphenoethmoidal recess 
was negative.  The veteran's olfactory area was negative.  
The diagnoses were: 1.) Deviated nasal septum to the left, 
causing nasal obstruction and 2.) Allergic rhinitis.  

A VA radiology report, dated April 1997, showed that the 
paranasal sinuses were well aerated and had intact bony 
walls.  The impression was normal.  

II.  Analysis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  Nasopharyngitis 
is an unlisted condition; therefore the Board will rate the 
disability under a closely related disease.  

Since the veteran's symptomatology is similar to that of 
sinusitis, an increased evaluation has been considered under 
the criteria for diagnostic code 6512.  Under the criteria 
effective in 1994 a 10 percent evaluation was assigned 
whenever there was evidence of moderate symptomatology with 
discharge or crusting or scabbing, and infrequent headaches.  
The veteran's medical records showed that he complained of 
headaches in February 1993 and March 1997.  At the March 1997 
VA examination the veteran's turbinates were congested with 
watery discharge.  A higher evaluation is not warranted, as 
there is no evidence of severe sinusitis, with frequent 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6512 (1994).  

Under the new criteria a 10 percent evaluation may be granted 
whenever there is evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Outpatient progress notes showed that between 1993 and 1997 
the veteran was seen for sinusitis twice.  Allergic rhinitis 
was diagnosed at the March 1997 VA examination.  A higher 
rating is not warranted as there was no evidence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6512 (1998).

Under the old criteria for laryngitis, an evaluation of 10 
percent was assigned if there was an inflammation of the 
cords or mucous membranes with moderate hoarseness.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1994).  A higher 
evaluation when rated for laryngitis is not warranted, as 
there is no evidence of marked pathological changes, such as 
inflammation of the cords or mucous membranes, thickening or 
nodules of the cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1994).  

Under the new criteria for laryngitis a higher evaluation is 
not warranted, as there is no evidence of hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration of pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1998).  

The Board has considered separate evaluations under codes 
6512 and 6516.  However, there is no evidence of laryngitis 
or any of the manifestation contemplative of diagnostic code 
6516.  Therefore, considering the same symptoms under 
different criteria would result in pyramiding.  38 C.F.R. 
§ 4.14 (1998).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 
1991); 38 C.F.R. 4.7 (1998).  An increased evaluation is not 
warranted.  


ORDER

An increased evaluation for chronic nasopharyngitis is 
denied.




		
	H. N. SCHWARTRZ
	Member, Board of Veterans' Appeals

 

